ILANA DIAMOND ROVNER, Circuit Judge,
concurring in part and in the judgment.
The issue before us today is whether Sections 6144.11 and 6144.12 of the Racine Unified School District Code of Student Responsibilities and Rights (the Code), which governs the display or distribution of non-school-sponsored publications on school *1546premises, is a facially invalid restriction on the free speech rights of grammar school students. My colleagues conclude that so long as a restriction is “reasonable,” it does not violate the First Amendment. To come to this conclusion, however, the majority relies on a line of cases that pose a significantly different question from the one we are confronting here.
In Hazelwood School Dist. v. Kuhlmeier, the Supreme Court considered “the extent to which educators may exercise editorial control over the contents of a high school newspaper produced as part of the school’s journalism curriculum,” 484 U.S. at 262,108 S.Ct. at 565, and began its analysis by reaffirming the basic principle governing students’ First Amendment rights in the public school setting that it had proclaimed in Tinker:
Students in the public schools do not ‘shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.’ They cannot be punished merely for expressing their personal views on school premises ... unless school authorities have reason to believe that such expression will ‘substantially interfere with the work of the school or impinge upon the rights of other students.’
Hazelwood, 484 U.S. at 266, 108 S.Ct. at 567 (quoting Tinker, 393 U.S. at 506, 509, 89 S.Ct. at 736, 737) (internal citations omitted). The Court then carefully distinguished the issue whether a school is required to tolerate student speech that occurs on school premises (which the Court had resolved in Tinker), from the issue in Hazelwood concerning the degree of control educators may retain over “student speech that is disseminated under [the school’s] auspices.” Id. at 271-72, 108 S.Ct. at 570.
It was in this context, then, that the Court held that educators may exercise control over the content of student speech “in school-sponsored expressive activities so long as their actions are reasonably related to legitimate pedagogical concerns.” Id. at 273, 108 S.Ct. at 571. Thus, the cases the majority relies on to establish the proper standard of review in the present case were directed at determining the extent of the authority educators may, consistent with First Amendment principles, assert over officially-recognized school activities in which their students participate, whether those activities be an integral part of the school curriculum as in Hazelwood, id. at 262, 108 S.Ct. at 565, or involve voluntary participation in a school-sponsored assembly as in Fraser, 478 U.S. at 677-78, 681, 106 S.Ct. at 3161-62, 3163; see also Board of Educ. of Westside Comm. Schools v. Mergens, 496 U.S. 226, 240-41, 110 S.Ct. 2356, 2366-67, 110 L.Ed.2d 191 (1990) (opinion of the Court). Yet the Code we are examining governs only the display or distribution of printed materials that originate with the students themselves, outside the purview of any school-sponsored activity. I thus remain unconvinced that a reasonableness standard is applicable to this case, and believe that a more searching review, akin to that applied in Tinker, is appropriate, particularly because the Code at issue here involves a prior restraint on student speech. See Burch v. Barker, 861 F.2d 1149, 1157-59 (9th Cir.1988).
In Tinker, the Supreme Court held that, in order to justify prohibition of student speech or expression, school officials must show that the speech would “materially and substantially interfere with the requirements of appropriate discipline in the operation of the school.” 393 U.S. at 509, 89 S.Ct. at 738 (internal quotations omitted). Thus, any regulation that requires the prescreening of non-school-sponsored materials must, at a minimum, be focused on avoiding substantial disruption or interference with school discipline. See Burch, 861 F.2d at 1155. Needless to say, I disagree with the suggestion that the standard articulated in Tinker is unlikely to apply to grammar school students.1 {See ante, Part II.) Given the difference in age and maturity between grammar school and high school students, I can certainly' envision that speech that would be relatively innocuous in a high school setting may nonetheless “substantially interfere with the work of the *1547school or ... the rights of other students” {Tinker, 393 U.S. at 509, 89 S.Ct. at 738) in the context of a grammar school. Yet this observation hardly requires us to disavow Tinker, but only to apply it to the present case “in light of the special characteristics of the school environment” (id. at 506, 89 S.Ct. at 736) with which we are concerned.
Despite the disagreements I have outlined above, I nevertheless join the majority in holding that the Code does not deprive grammar school children of their First Amendment rights. I do so because I am convinced that the Code would survive closer review than the majority applies. In my view, grammar school children are highly impressionable, and school is a powerful setting where speech is likely to make a stronger psychological impact on young minds than it would in most other settings. Because it is often difficult for children to distinguish the source of a message conveyed to them in school, or to decide what weight to give to that message, I concur that a regulation requiring the prescreening of printed materials distributed to children in grammar school is consistent with the First Amendment. Indeed, I agree with the majority that in grammar school, “there is no practical way to protect students from materials that can disrupt the educational environment or even severely traumatize a child without some form of prior restraint,” and that a “post-hoc response” certainly cannot be relied on to undo the damage caused by a distribution of literature that contains libelous or obscene language, promotes intolerance or hatred of groups or individuals, or otherwise greatly compromises school discipline or interferes with the rights of the other students. (Ante at 1541.) The majority’s own analysis therefore shows that educators in a grammar school have a substantial interest in protecting students from printed materials that could seriously harm young children, and that the prescreening provision of the Code is necessary to furthering that interest. This, in turn, implies that the Code is not merely a “reasonable” restriction on speech, but one that would survive a significantly more stringent review.
I also disagree with the majority that a time limit on the prescreening of printed materials is merely an administrative matter without constitutional implications. (See ante at 1541-42.) To the contrary, I believe that a reasonable time limit on the prior review of such materials remains an important factor in determining whether a prior restraint is constitutional, and that a regulation containing no limitation whatsoever on the review period would not pass constitutional muster. See Nitzberg v. Parks, 525 F.2d 378, 383-85 (4th Cir.1975) (per Justice Clark, sitting by designation); Quarterman v. Byrd, 453 F.2d 54, 59-60 (4th Cir.1971); Eisner v. Stamford Bd. of Educ., 440 F.2d 803, 810 (2d Cir.1971); see also FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225-30, 110 S.Ct. 596, 604-07, 107 L.Ed.2d 603 (1990) (O’Connor, J., plurality opinion). This Code, however, provides that non-school-sponsored publications are to be given to the principal at least 24 hours before their proposed distribution. I would interpret this to mean that in the usual case, approval or disapproval for distribution would take place within 24 hours or shortly thereafter. Of course, I agree that unforeseen circumstances having nothing to do with a desire on the part of any school administrator to squelch protected speech may arise, making it impractical for the administrator to adhere to this time limit. I also agree that a school administrator would not violate the First Amendment merely because she might on occasion fail to provide an answer within 24 hours of receiving a proposed handout from a student. I simply point out that the Code as written obviously contemplates a rapid response to a student’s request to distribute printed materials, and as such, the Code is a facially valid restriction on the speech of grammar school students.
For these reasons, I join in the court’s judgment, and also in Parts III. D., E. and F. of its opinion.

. Indeed, one of the plaintiffs in Tinker was a 13-year-old junior high school student. 393 U.S. at 504, 89 S.Ct at 735.